Pfeifer, J.
We are asked in these consolidated cases to consider whether a juvenile court loses jurisdiction to enter dispositional orders upon expiration of the statutory time period (the “sunset date”) pursuant to R.C. 2151.353(F). The certified question is: “Are the provisions of R.C. 2151.415(D) jurisdictional in nature, such that a trial court loses jurisdiction to enter custody orders after expiration of the statutory time period?” We answer the question in the negative and for the reasons that follow, we find that a juvenile court does not lose jurisdiction of a matter upon the passing of the sunset date and that a judge may enter an order of disposition pursuant to R.C. 2151.415(A) after the sunset date when the problems that led to the original temporary custody order remain unresolved.
R.C. 2151.353(F) states in pertinent part: “Any temporary custody order issued pursuant to division (A) of this section shall terminate one year after the earlier of the date on which the complaint in the case was filed or the child was first placed into shelter care, except that, upon the filing of a motion pursuant to section 2151.415 of the Revised Code, the temporary custody order shall continue and not terminate until the court issues a dispositional order under that section.”
R.C. 2151.415(A) states in pertinent part: “Any public children services agency or private child placing agency that has been given temporary custody of a child pursuant to section 2151.353 of the Revised Code, not later than thirty days prior to the earlier of the date for the termination of the custody order pursuant to *637division (F) of section 2151.353 of the Revised Code or the date set at the dispositional hearing for the hearing to be held pursuant to this section, shall file a motion with the court that issued the order of disposition requesting that any of the following orders of disposition of the child be issued by the court:
“(1) An order that the child be returned to his home and the custody of his parents, guardian, or custodian without any restrictions;
“(2) An order for protective supervision;
“(3) An order that the child be placed in the legal custody of a relative or other interested individual;
“(4) An order permanently terminating the parental rights of the child’s parents; .
“(5) An order that the child be placed in long-term foster care;
“(6) In accordance with division (D) of this section, an order for the extension of temporary custody.”
Temporary custody is terminated upon the passing of the sunset date, when no motion is filed pursuant to R.C. 2151.415(A). However, the issue before us, what happens to the court’s jurisdiction upon the passing of the sunset date, is not clear. Accordingly, we look elsewhere in the Revised Code to determine the jurisdiction of a court in situations like the ones before us. In doing so, we are guided by R.C. 2151.01(A), which states in pertinent part that Chapter 2151 of the Revised Code is to be “liberally interpreted and construed so as to effectuate * * * the care, protection, and mental and physical development of children subject to Chapter 2151. of the Revised Code.” See, also, Kurtz & Giannelli, Ohio Juvenile Law (2 Ed.1989) 167, Section 13.01.
R.C. 2151.353(E)(1) provides in pertinent part that “[t]he court shall retain jurisdiction over any child for whom the court issues an order of disposition pursuant to division (A) of this section * * * until the child attains the age of eighteen * * * or the child is adopted.” It seems abundantly clear that this provision was intended to ensure that a child’s welfare would always be subject to court review. That is, given that a child, by virtue of being before the court pursuant to R.C. Chapter 2151, was at risk of some harm, the General Assembly provided for the child’s safety and welfare by ensuring that the juvenile court would retain jurisdiction over the child through the age of majority. R.C. Chapter 2151 places no limitation on this general jurisdiction.
At the risk of oversimplifying the issue before us, we believe that R.C. 2151.353 is dispositive. Accordingly, we hold that the passing of the sunset date pursuant to R.C. 2151.353(F) does not divest juvenile courts of jurisdiction to enter dispositional orders.
*638That juvenile courts have continuing jurisdiction does not mean that public children services agencies or private child-placing agencies can ignore the mandates of the statute and rely on the court to save them from their own failures or oversights. Neither does it mean that courts can grant dispositional orders indiscriminately. The obligation to file a motion thirty days prior to the sunset date is not vitiated and the failure to file is not harmless error. See Endsley v. Endsley (1993), 89 Ohio App.3d 306, 624 N.E.2d 270. Accordingly, although the court has continuing jurisdiction, temporary custody terminates when the sunset date passes without a filing pursuant to R.C. 2151.415(A). However, because the court retains jurisdiction over the child, it may make further dispositional orders as it deems necessary to protect the child. We believe the General Assembly granted continuing jurisdiction to the courts for just this reason.
This holding allows the juvenile court to assess each situation on its merits and does not mandate the return of children to a situation from which they originally needed protection solely because the agency charged with their care missed a filing deadline. Thus, we hold that when the sunset date has passed without a filing pursuant to R.C. 2151.415 and the problems that led to the original grant of temporary custody have not been resolved or sufficiently mitigated, courts have the discretion to make a dispositional order in the best interests of the child. Where the original problems have been resolved or sufficiently mitigated, courts may not make further dispositional orders based on the original complaint.
We now address the issue of refiling. Presently, some agencies are resorting, as the facts of the cases before us suggest, to filing new complaints, alleging the same facts as in a previous complaint, to prevent the passing of the sunset date. The agencies do so with the best of intentions in order to protect children. Nevertheless the practice unnecessarily clutters the courts with essentially redundant casework. Our holding should eliminate the perceived necessity for these redundant filings.
Further, when a new complaint is filed based on past facts discovered subsequent to the original complaint or subsequent facts, we find that the new complaint established its own sunset date because it is not a mere refiling. This sunset date does not affect and is not controlled by previously filed complaints or previously established sunset dates.
We now turn to the application of our holding to the specific facts before us.
YOUNG CHILDREN
We reverse the court’s dismissal of Ronald Young’s case. Though the sunset date had passed as to the original complaint filed on September 21, 1992, the complaint filed on February 8, 1993 alleging sexual abuse established its own sunset date because it was based on facts learned subsequent to the filing of the *639original complaint. Thus, the motion for an extension of temporary custody filed on December 8,1993 was filed prior to the sunset date.
However, the motion for permanent custody was not filed prior to the sunset date as required by R.C. 2151.415(B). Accordingly, temporary custody was terminated on July 8, 1994, the date through which the court properly extended temporary custody. Even so, the juvenile court retains jurisdiction over the matter pursuant to our holding today.
Accordingly, we reverse the dismissal of this case and remand to the trial court for further proceedings to determine whether the problems that led to the filing of the February 8, 1993 complaint had been resolved or sufficiently mitigated as of July 8, 1994, when the extended temporary custody order would have otherwise terminated. If these problems had been resolved or mitigated, the court should terminate the temporary custody order and release the child to his mother. If they had not, the court has discretion to make a further dispositional order pursuant to R.C. 2151.415 and our holding above.
BUNTING CHILDREN
The motion for permanent custody of Shasta Bunting and Megan Bunting was filed on February 9, 1993, after the passing of the sunset date. Even so, the court retains jurisdiction over the matter pursuant to our holding today. Accordingly, we reverse the dismissal of this case and remand to the trial court for further proceedings to determine whether the problems that led Shasta and Megan to be taken into temporary custody had been resolved or sufficiently mitigated as of February 24,1993, when the temporary custody order would have otherwise terminated. If these problems had been resolved or mitigated, the court should terminate the temporary custody order and release the children to their mother. If they had not, the court has discretion to make a further dispositional order pursuant to R.C. 2151.415 and our holding above.
FARRAR CHILDREN
The temporary custody orders in this case terminated on September 27, 1992 because there was no filing pursuant to R.C. 2151.415 prior to the sunset date. Even so, the trial court retains jurisdiction over the matter pursuant to our holding today. Accordingly, we reverse the dismissal of this case and remand to the trial court for further proceedings consistent with this opinion to determine whether the problems that led to the original grant of temporary custody had been resolved or sufficiently mitigated as of September 27, 1992 when the temporary custody order would have otherwise terminated. If these problems had been resolved or mitigated, the court should terminate the temporary custody order and release the children to their mother. If they had not, the *640court has discretion to make a further dispositional order pursuant to R.C. 2151.415 and our holding above.
BROCK CHILDREN
The original complaint in this case established a sunset date of December 26, 1992. A new complaint, alleging different facts was filed on January 14, 1993. This complaint established its own sunset date. The motion for permanent custody was filed prior to the sunset date established by the January 14, 1993 complaint. Accordingly, we reverse the dismissal of this case and remand to the trial court for further proceedings consistent with this opinion.

Judgments reversed and causes remanded.

Resnick, F.E. Sweeney and Stratton, JJ., concur.
Moyer, C.J., Douglas and Cook, JJ., concur in the syllabus and concur in part and dissent in part in judgment.